IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs June 10, 2015

                STATE OF TENNESSEE v. DERRICK CAREY

               Appeal from the Criminal Court for Davidson County
                     No. 93-B-762   Seth W. Norman, Judge


                 No. M2015-00185-CCA-R3-CD – Filed July 6, 2015


The Petitioner, Derrick Carey, appeals the Davidson County Criminal Court‟s summary
dismissal of his motion to correct an illegal sentence pursuant to Tennessee Rule of
Criminal Procedure 36.1. On appeal, the Petitioner argues that the trial court erred by
summarily dismissing his motion. Upon review, we affirm the judgment of the trial
court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the Court, in which THOMAS T.
WOODALL, P.J., and JOHN EVERETT WILLIAMS, J., joined.

Derrick Carey, Only, Tennessee, pro se.

Herbert H. Slatery III, Attorney General and Reporter; Jeffrey D. Zentner, Assistant
Attorney General; Glenn R. Funk, District Attorney General; and Dan Hamm, Assistant
District Attorney General, for the Appellee, State of Tennessee.

                                       OPINION

        On September 16, 1993, the Petitioner, Derrick Carey, pleaded guilty to first
degree felony murder and especially aggravated robbery, a Class A felony. Pursuant to
the plea agreement, he was sentenced to life imprisonment and 20 years at 30 percent, to
be served consecutively. The Petitioner subsequently filed a petition for post-conviction
relief alleging that his plea was not freely and voluntarily entered and that he received
ineffective assistance of counsel. See Derrick M. Carey v. State, No. 01C01-9612-CR-
00528, 1997 WL 766463 (Tenn. Crim. App. Dec. 12, 1997), perm. app. denied (Tenn.
May 18, 1998; Mar. 15, 1999). This court affirmed the post-conviction court‟s denial of
relief on appeal, and the Tennessee Supreme Court denied the Petitioner‟s application for
permission to appeal. Id.
       The Petitioner then sought habeas corpus relief, arguing that the Davidson County
Criminal Court lacked jurisdiction to order consecutive sentencing because “Count 2 was
ordered to run consecutively to Count 3 and Count 3 was ordered to run consecutively to
Count 2” in the judgment forms. See Derrick M. Carey v. State, No. M2007-00683-
CCA-R3-HC, 2008 WL 1699445, at *1 (Tenn. Crim. App. Apr. 11, 2008), perm. app.
denied (Tenn. Sept. 15, 2008). The habeas corpus court summarily dismissed the
petition, and this court affirmed. Id.

       On December 30, 2014, the Petitioner filed a “Motion for Order Correcting Error
in Judgment” pursuant to Tennessee Rule of Criminal Procedure 36.1. In the motion, the
Petitioner asserted that his punishment was out-of-range and was not authorized by any
sentencing statute. On January 16, 2015, the trial court entered an order summarily
denying the motion. The order stated, in pertinent part:

              The Petitioner contends that his plea to 20 years on especially
       aggravated robbery is illegal in that it is greater than the statutorily
       prescribed minimum sentence of 15 years as a Range I offender, or
       alternatively, 13.5 years as a mitigated offender. He claims that he should
       have been sentenced as such and that the Court‟s imposition of a sentence
       greater than the statutory minimum is in contravention of T.C.A. § 40-35-
       210(c)(1).

               T.C.A. § 40-35-210 sets forth the provisions governing the
       imposition of sentences in criminal cases. However, the very first lines of
       the aforementioned section of the statute indicates that the guidelines
       therein are to be followed by the sentencing court “[a]t the conclusion of
       the sentencing hearing.” T.C.A. 40-35-210(a) (emphasis added). The
       convictions in the case under examination were imposed as the result of a
       guilty plea agreement. “[A] plea-bargained sentence is legal so long as it
       does not exceed the maximum punishment authorized for the plea offense.”
       Hicks v. State, 945 S.W.2d 706, 707 (Tenn. 1997). As the agreed-upon
       sentence in this matter was not greater than the 60-year maximum sentence
       for a class A felony, it does not appear as though the sentence in this matter
       is illegal. See T.C.A § 40-35-111(b)(1).

The Petitioner filed a timely notice of appeal to this court.

                                        ANALYSIS

      On appeal, the Petitioner argues that the trial court erred in summarily dismissing
his motion to correct an illegal sentence. He maintains that he “unfortunately has pled
                                             -2-
guilty to an impermissible sentence” and that “his punishment extends beyond that which
is authorized by statute[.]” As a result, the Petitioner asserts that the trial court accepted a
guilty plea that deviated from applicable sentencing statutes. The State responds that the
trial court properly dismissed the motion because the Petitioner failed to state a colorable
claim of an illegal sentence. We agree with the State.

         Pursuant to Rule 36.1 of the Tennessee Rules of Criminal Procedure, “[e]ither the
defendant or the state may, at any time, seek the correction of an illegal sentence[.]”
Tenn. R. Crim. P. 36.1(a). “For purposes of this rule, an illegal sentence is one that is not
authorized by the applicable statutes or that directly contravenes an applicable statute.”
Id. A petitioner is only entitled to a hearing and appointment of counsel “[i]f the motion
states a colorable claim that the sentence is illegal.” Tenn. R. Crim. P. 36.1(b); see
Marcus Deangelo Lee v. State, No. W2013-01088-CCA-R3-CO, 2014 WL 902450, at *6
(Tenn. Crim. App. Mar. 7, 2014). This court has stated that a colorable claim “„is a claim
. . . that, if taken as true, in the light most favorable to the [petitioner], would entitle [the
petitioner] to relief[.]‟” State v. David A. Brimmer, No. E2014-01393-CCA-R3-CD,
2014 WL 201759, at *2 (Tenn. Crim. App. Dec. 18, 2014) (citing and quoting State v.
Mark Edward Greene, No. M2013-02710-CCA-R3-CD, 2014 WL 3530960, at *3 (Tenn.
Crim. App. July 16, 2014)); Tenn. Sup. Ct. R. 28 § 2(H).

       In his brief, the Petitioner contends that his life sentence is illegal under the 1989
Sentencing Act because as a Range I, standard offender sentenced to a Class A felony,
his sentence should not have exceeded 25 years. He further asserts that because there
were no enhancement factors or prior felonies in his record, “the punishment should be
reduced to that of 13.5 years as a class A felony [for a mitigated offender].”
Additionally, he appears to argue that the trial court erred in not imposing a “specific”
length for his life sentence.

        Considering all of the Petitioner‟s assertions as true and viewing them in the light
most favorable to him, we conclude that he has not presented a colorable claim for relief.
Regarding the Petitioner‟s claim that his life sentence is illegal, we note that a first degree
felony murder conviction is not a Class A felony. See Leslie L. Coleman v. Jim Morrow,
No. E2010-02299-CCA-R3-HC, 2011 WL 3667724, at *2 (Tenn. Crim. App. Aug. 22,
2011), perm. app. denied, (Tenn. Dec. 14, 2011) (“First degree murder, including felony
murder, is not now and was not then a Class A felony. It was, and remains, in a class by
itself, an offense classified even higher than a Class A felony”). At the time of the
Petitioner‟s offense, first degree felony murder was punishable by a mandatory minimum
of life imprisonment. T.C.A. § 39-13-202(a)(2), (b)(3) (1993). Therefore, the Petitioner
received an authorized sentence. Regarding his contention that a life sentence is
impermissible because it is not a “determinate” sentence, we note that the 1989
Sentencing Act provides that “[s]pecific sentences for a felony shall be for a term of
                                              -3-
years or months or life[.]” T.C.A. § 40-35-211(1) (1993). Thus, life imprisonment
clearly qualifies as a determinate sentence within the meaning of the statute. Finally, the
Petitioner‟s mid-range 20-year sentence for especially aggravated robbery was
permissible, and the trial court was authorized to impose consecutive sentencing for the
multiple convictions. See T.C.A. §§ 39-13-403(b), 40-35-112(a)(1), -115 (1993).
Because the Petitioner‟s sentences were authorized by law, we affirm the summary
dismissal of his Rule 36.1 motion.

                                    CONCLUSION

      Upon review, we affirm the judgment of the trial court.


                                                  _________________________________
                                                  CAMILLE R. MCMULLEN, JUDGE




                                            -4-